Case: 1:20-cr-00056 Document #: 15 Filed: 01/28/20 Page 1 of 1 PagelD #:48

FILED

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION JAN 2.8 2020
| DGE ANDREA WOOD
UNITED STATES OF AMERICA Te DISTHICT COURT

Case No. 20 CR 56
Vv.

The Honorable Andrea R. Wood
MARTIN A. SANDOVAL
WAIVER OF INDICTMENT
I, Martin A. Sandoval, the above-named defendant, who is accused of bribery
and filing a false tax return, being advised of the nature of the charges, the proposed

information, and of my rights, hereby waive in open court on January 28, 2020

he proceeding may be by information

  

prosecution by indictment and consent th

 

rather than by indictment.

  

Defendant

—=

Dylan Smith
Attorney for Defendant

    

 

 

CALA
